ACCEPTED
                                                                                        03-15-00439-CR
                                                                                                6557585
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  8/19/2015 10:37:09 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                         No. 03-15-00439-CR
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                   IN THE THIRD COURT OF APPEALS                     AUSTIN, TEXAS
                          AT AUSTIN, TEXAS                      8/19/2015 10:37:09 AM
                                                                    JEFFREY D. KYLE
                                                                         Clerk

                        JOHN GABRIEL ESQUIVEL

                                                     Appellant

                                      vs.


                          THE STATE OF TEXAS

                                                     Appellee


                   On Appeal from the 299 th District Court
                           of Travis County, Texas
                         Hon. Karen Sage Presiding
                  Trial Court Cause No. D-1-DC-14-301500


       APPOINTED COUNSEL’S MOTION TO REMAND THIS
        CASE TO TRIAL COURT FOR DETERMINATION OF
       WHETHER AMBER VASQUEZ BODE HAS BEEN HIRED
          TO REPRESENT APPELLANT IN THIS APPEAL

      NOW COMES attorney GREGORY SHERWOOD, who was

appointed by the trial court to represent appellant JOHN GABRIEL

ESQUIVEL in this appeal, who files this motion to remand this case to the

trial court for a determination of whether Amber Vasquez Bode has been

hired to represent appellant in this appeal. In support of this motion,
attorney SHERWOOD respectfully states as follows:

      This writer was notified of his appointment to represent appellant on

appeal to this court late Friday afternoon, July 17, 2015, and filed a m for

extension of time to file notice of appeal on July 20, 2015. On July 23,

2015, attorney Amber Vasquez Bode filed with this court a “Motion for

Leave to File Out of Time,” stating in part, “On July 22, 2015, Appellant

hired new counsel, Amber Vasquez Bode, who now prays that the court

grant this Motion for Leave in order to ensure that Appellant retains his right

to appeal.” Page 2 of July 23, 2015 Motion for Leave to File Out of Time.

      Ms. Bode’s office telephoned attorney SHERWOOD the morning of

July 24, 2015 to inform him that she had been hired to represent appellant in

this appeal, and to ask for his email address so that an Agreed Motion to

Substitute Counsel could be sent for his signature. That motion was emailed

the same day, attorney SHERWOOD signed it and returned it by email to

Ms. Bode’s law office, and a copy of that Agreed Motion to Substitute

Counsel addressed to the trial court is attached. Attorney SHERWOOD also

informed Ms. Bode’s office in his reply email that this agreed motion may

also need to be filed with this court.

      Attorney SHERWOOD, who had already filed in the trial court



                                         2
requests for the clerk’s record and reporter’s record on July 23, notified

court reporter Angela Chambers by email on July 24, 2015 that attorney

Amber Vasquez Bode had been hired to represent appellant in this appeal,

and Ms. Chambers confirmed receiving that information in a July 25, 2015

reply email, stating that she would contact Ms. Bode regarding payment

information for the reporter’s record.

      On July 27, 2015, attorney SHERWOOD spoke with Ms. Bode in one

of the elevators at the Travis County Courthouse about this case. Ms. Bode

confirmed that she had been hired to represent appellant in this appeal.

Attorney SHERWOOD informed Ms. Bode that he had signed the Agreed

Motion to Substitute Counsel and emailed it back to her office on July 24.

As a result of this conversation, attorney SHERWOOD closed his file on this

matter, thinking that the Agreed Motion to Substitute Counsel would be

filed, he submitted a voucher for $232.06 to Travis County, and has received

payment of $232.00.

      On August 7, 2015, this court issued a notice to the Travis County

District Clerk that a supplemental record should be filed containing the order

appointing attorney SHERWOOD in this appeal. That letter was addressed

to the District Attorney’s office, attorney SHERWOOD, attorney Amber



                                         3
Vasquez Bode, and trial attorney Richard Jones. On August 18, 2015, this

court issued a letter addressed only to the District Attorney’s office and to

attorney SHERWOOD, with no mention of attorneys Bode or Jones, stating

that the supplemental clerk’s record had been filed, and that the docketing

statement was overdue and needed to be filed immediately. In response to

this letter, attorney SHERWOOD e-filed in the evening of August 18, 2015

an August 19, 2015 letter addressed to this court’s clerk’s office explaining

that he had been informed by Ms. Bode that she was the retained attorney for

appellant, that an Agreed Motion to Substitute Counsel had been sent by Ms.

Bode to attorney SHERWOOD, which was signed and returned to her office

(with a copy of that motion attached to that Aug. 19 letter), and that attorney

SHERWOOD had closed his file on this matter and was no longer

representing appellant since attorney Amber Vasquez Bode had been hired

as appellant’s attorney on appeal.

      After e-filing this letter, attorney SHERWOOD reviewed the Travis

County AMP system to see if the attached Agreed Motion to Substitute

Counsel was ever filed with the District Clerk’s office. There is no entry on

the docket sheet that the motion has ever been filed. This writer does not

know whether it was ever filed, if it was ever presented to the trial court, or



                                        4
whether it was ever acted upon.

      As a result, it appears that this court still considers attorney

SHERWOOD counsel of record for appellant, even though attorney Amber

Vasquez Bode stated to this court in her July 23, 2015 Motion for Leave to

File Out of Time that, “On July 22, 2015, Appellant hired new counsel,

Amber Vasquez Bode . . . .” Since it is unclear why the attached Agreed

Motion to Substitute Counsel has not been ruled upon by the trial court,

attorney SHERWOOD moves this court to remand this case to the trial court

for a determination of whether attorney Amber Vasquez Bode has been hired

as appellant’s attorney in this appeal, and for entry of an order substituting

her as counsel for appellant in this appeal and permitting attorney

SHERWOOD to withdraw as appointed counsel in this appeal.

      WHEREFORE, PREMISES CONSIDERED, attorney SHERWOOD

prays that this court, upon notice and opportunity to be heard by the State or

by retained attorney Amber Vasquez Bode, grant this motion and remand

this case to the trial court for a hearing to determine whether Amber

Vasquez Bode has been hired to represent appellant in this appeal, and to

enter appropriate orders designating the attorney for appellant in this appeal.




                                        5
                                                         Respectfully submitted,
                                              /s/     Gregory Sherwood
                                                      GREGORY SHERWOOD
                                                                   ATTORNEY
                                                               P.O. Box 200613
                                                      Austin, Texas 78720-0613
                                                                 (512) 484-9029
                                                        State Bar No. 18254600

                             APPOINTED ATTORNEY FOR APPELLANT
                                         JOHN GABRIEL ESQUIVEL

                       CERTIFICATE OF SERVICE

       I hereby certify that a true copy of this document was served by email
on August 19, 2015 upon the Travis County District Attorney’s Office, 509
W. 11 th Street, 2 nd Floor, Austin, Texas 78701 at its email address:
AppellateTCDA@traviscountytx.gov, and by email upon the retained
attorney for appellant, Amber Vasquez Bode at her email address:
amberv@lawyers.com.
                                              /s/     Gregory Sherwood
                                                             Gregory Sherwood

                         Certification of Compliance

       According to the WordPerfect program used to create this document,
there are 1,122 words in this document.
                                                /s/   Gregory Sherwood
                                                             Gregory Sherwood




                                      6
                                                  CAUSE NO. 0-1-DC-14-301500
                                                      )
       STATE OF TEXAS                                 )       299 111
                                                      )
                                                      ) DIST RI CT COU RT
                                                      )
       VS.
                                                      )
                                                      )
                                                      ) TRA VTS COUNTY. TEXAS
        JOHN ESQU IVEL                                )
        Defendant                                     )


                                      AGREED MOTION TO SUBSTITUTE COUN S EL

TO THE HONORABLE JUDGE OF SAID COU RT:

          NOW CO MES JOHN ES QUIVEL, Defendant in the above sty led causes, and would show the Co urt as fo ll ows:

          The Defendant wishes to substitute co unse l. Gregory Sherwood currentl y represe nts Defenda nt as Attorney of

Reco rd. Defendant wishes to substitute the fo ll owing co unsel, Amber Vazquez Bode. Undersigned co unse l has

co ntacted Gregory Sherwood and he has no objecti on to thi s moti on, as ev idenced by hi s signature below.

          WHEREFORE, PREMISES CONSJD ERED, Defendant prays that the Court all ow the Substituti on of Counse l.

and Amber Vazquez Bode be the attorney of record, as set fo rth herei n.

Dated: .Jul y 24,20 15

Respectfull y submitted,                                    Agreed: -H----1---=-,~~----"c~--­
                                                                  G egory 1erwood
                                                                  State Bar No. : 18254600
                                                                  P.O. Box 2006 13
                                                                  Aust in, Texas 78720-06 13
Amber Vazquez Bode                                                emaiI: gsherwood@mail.com
Vazquez Law Firm
1004 West Ave.
Austin , Texas 7870 I
5 12-220-8507 office
512-480-0760 facs imil e
Texas Bar Number 24039225




                                                     CERTIFICATE OF SERVIC E
      Thereby certi fy that a true copy of the above Moti on to Substi tute Co unse l has, on thi s 24 111 day of .Jul y 20 15, been sent
to:


Grego ry Sherwood
GS herwood@mail.com